Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 1112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 USC 112(b). Claims 1 and 8  recites the limitation "the surrounding environment of the vehicle.” There is insufficient antecedent basis for this limitation in the claim. Claims 2-7 and 9-15 are also rejected because of their dependence on rejected claims 1 and 8. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 USC 101 since the claimed invention is directed to non-statutory subject matter.  The claim does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a “computer program per se.” MPEP 2106.03 “Non-limiting examples of claims that are not directed to any of the statutory categories include:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations…”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.        Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 8-11, 13, and 15 are rejected under 35 U.S.C. 103 as being obvious over Mahajan, U.S. 2020/0216079.  
On claim 1, Mahajan cites: 
A method for providing driving assistance, the method being implemented using a driving assistance system that includes a processor and an image capturing unit, and comprising steps of: 
a) controlling, by the processor (figure 2, processors(s) 212), the image capturing unit to continuously capture images of the surrounding environment of the vehicle ([0018] capture two-dimensional and/or three-dimensional imaging data captured of vehicle's 102 surroundings, perform image recognition on the image data to determine content of street signs, traffic signs, roadway condition signs, and construction signs); 
b) performing, by the processor, an image processing procedure on at least one of the images captured by the image capturing unit (see above); 
c) determining, by the processor, whether a traffic sign indicating that a message is detected in the at least one of the images ([0018] The detailed analysis of the surrounding operational environment enables autonomous driving system 124 to autonomously or semi-autonomously control operation of the motor vehicle to drive along a highway. This includes the previously disclosed street signs, traffic signs, roadway condition signs, and construction signs. The claimed “a traffic sign indicating that a message is detected” is interpreted to mean the presence of a written or symbolic information is included in the sign); 
d) when the determination in step c) is affirmative, determining, by the processor, whether additional information indicating a condition associated with the message is detected with respect to the traffic sign ([0018] perform image recognition and to determine content of the street signs); 
e) determining, by the processor, whether an alert action is to be executed based on at least the message indicated by the traffic sign and a current condition associated with the vehicle, the current condition including one of a current time, a current weather, a movement of the vehicle, and any combination thereof ([0012] discloses “ For example, an automated braking system can be adjusted to automatically assist operator braking and increase a distance between vehicle 102 and other vehicles on a roadway, an autonomous vehicle driving system may take over control of all operation of the vehicle, etc. in response to driver profile variable being outside of safe values.” [0011] discloses at least one aspect of the driver profile to include “a two-dimensional or three-dimensional driver facing camera may capture image data of a driver, and by performing one or more image recognition processes, determine a hand position on the steering wheel, determine a head position, and the like); and 
f) when the determination in step e) is affirmative, executing, by the processor, the alert action ([0018] In embodiments, autonomous driving system 124 selectively controls one or more components 101 to perform autonomous operation of vehicle 102. In embodiments, for example where vehicle 102 is a motor vehicle driving on a roadway, this can include autonomous driving system 124 controlling speed, lane maintenance assistance, lane changes, braking, navigation, obeying traffic laws, controlling vehicle trajectory relative to other vehicles, as well as other autonomous operations that control operation of vehicle 102 on a roadway). 
In the above instances including items e) and f), the cited system discloses, among other things, the use of imaging outside of the vehicle to determine different types of signs available disclosed hereinabove. For example, the cited “traffic sign” could indicate a “STOP” sign. The expected reaction from the driver would be to stop the vehicle when the sign is encountered. Claimed item e) is a decision block which determines if the cited traffic sign includes the aforementioned “STOP” sign, and the current condition associated with the vehicle, would be the cited driver’s face facing the flow of traffic, the speed of the vehicle, and if the vehicle has its brakes applied. If the driver does not apply the brakes responsive to the detected STOP sign, perhaps being slow to respond, or being distracted, the system as disclosed in [0018] starts the braking process. 
Regarding the excepted: 
“the image capturing unit to continuously capture images of the surrounding environment,” Mahajan doesn’t disclose this feature. However, Mahajan discloses: 
“[0053] As discussed herein, driver operation profiles may be used to control vehicle systems to, for example, take correction actions based on monitored real-time driver-vehicle interactions.”
It would have been obvious at the time the claimed invention was filed to include into Mahajan the concept of “real-time” capture of data-vehicle interactions such that the claimed “continuously capture[d] images of the surrounding environment” is carried out. One of ordinary skill in the art would have include such a feature to prevent latency and stale data while being apprised of data as it happens. 
On claim 2, Mahajan cites except: 
The method of claim 1, wherein step d) includes: defining a detection range in the at least one of the images that is associated with the traffic sign, a size of the detection range being positively related to a size of the traffic sign in the at least one of the images; and 
determining whether the additional information is detected within the detection range. As disclosed previously, Mahajan includes an embodiment in which a safe braking distance is carried out. Furthermore, Mahajan discloses an embodiment which recognizes, among other things, traffic signs, which a STOP sign was inferred. Mahajan did not include the above claimed limitations. However, it would have been obvious at the time the claimed invention was filed to include into the cited embodiment a feature in which the claimed limitations are met. One of ordinary skill in the art would have included such a detection feature where Mahajan’s detection system would discern the distance to, scale and size of the traffic sign respond to and reasonably slow and stop the vehicle proportional to the detected distance to, scale and size of the traffic sign.
On claim 3, Mahajan cites: 
The method of claim 1, wherein: step e) includes determining whether at least part of the current condition fits at least part of the condition, and when it is determined that at least part of the current condition fits at least part of the condition, determining whether at least part of the current condition violates at least part of the message; and step f) includes controlling an output unit of the driving assistance system to output an alert associated with the message. See the rejection of claim 1 wherein the cited determination of the traffic sign and the driver’s failure to heed the sign invokes the system to engage the braking of the vehicle. [0012] discloses “the vehicle can be adjusted to perform autonomous and/or partially autonomous control of the vehicle 102, issue alerts (e.g. audible, visual, and/or haptic feedback), or a combination thereof. For example, an automated braking system can be adjusted to automatically assist operator braking and increase a distance between vehicle 102 and other vehicles on a roadway.”
On claim 4, Mahajan cites: 
The method of claim 1, further comprising, between steps d) and e): g) when a plurality of traffic signs are detected in the at least one of the images in step c) and additional information associated with one of the traffic signs is detected with respect to the one of the traffic signs in step d), selecting one of the traffic signs as a to-be-dealt-with traffic sign; wherein step e) is performed with respect to the to-be-dealt-with traffic sign. See the rejection of claim 1 with respect to the cited street signs, traffic signs, roadway condition signs, and construction signs where the traffic sign surmised to include the STOP sign is the sign that is acted upon. 
On claim 6, Mahajan cites except 
The method of claim 4, the messages for the traffic signs including speed limits, the additional information including a specific weather condition, wherein step g) is performed by comparing the current weather with the specific weather condition, and using the one of the traffic signs with the additional information as the to-be-dealt-with traffic sign when the current weather fits the specific weather condition. 
Regarding the claimed “speed limits,” Mahajan, [0018] discloses traffic signs while [0019] discloses “speed limits.” Mahajan doesn’t disclose traffic signs with speed limits. However, it would have been obvious at the time the claimed invention was filed to include traffic signs with speed limits. One of ordinary skill in the art would have included such a feature to apprise a driver of the legal speed at which he may drive his vehicle. 
Regarding the excepted:
“comparing the current weather with the specific weather condition, and using the one of the traffic signs with the additional information as the to-be-dealt-with traffic sign when the current weather fits the specific weather condition,” Mahajan, as previously discussed in [0018], discloses signs including “road conditions.” Furthermore, Mahajan, [0018] discloses the detailed analysis of the surrounding operational environment enables autonomous driving system 124 to autonomously or semi-autonomously control operation of the motor vehicle to drive along a highway with respect to the previously disclosed street signs, traffic signs, roadway condition signs, and construction signs. Furthermore, Mahajan, [0052], discloses an embodiment in which system intervenes in the case of conditions warranting the automated driving system taking over from the driver, to include, among other things, weather and traffic conditions. 
It would have been obvious at the time the claimed invention was filed to include into Mahajan the option of automated driving intervention in the case of inclement weather being detected by the system identifying road signs indicating the possibility of bad road conditions and the system confirming the sign when weather conditions are detected. One of ordinary skill in the art would have included such a feature to allow the system to automatically react in the place of the user who isn’t aware of the situation.   
On claim 8, Mahajan cites: 
A driving assistance system comprising a processor and an image capturing unit connected to said processor, said processor being programmed ([0054] Those of skill would appreciate that the various illustrative logical blocks, modules, circuits, and algorithm steps described in connection with the embodiments disclosed herein may be implemented as electronic hardware, computer software, or combinations of both) to: 
control said image capturing unit to continuously capture images of the surrounding environment of the vehicle; 
perform an image processing procedure on at least one of the images captured by said image capturing unit; 
determine whether a traffic sign indicating a message is detected in the at least one of the images; 
when the determination is affirmative, determine whether additional information indicating a condition associated with the message is detected with respect to the traffic sign; 
determine whether an alert action is to be executed based on at least the message indicated by the traffic sign and a current condition associated with the vehicle, the current condition including one of a current time, a current weather, a movement of the vehicle, and any combination thereof; and 
when the determination is affirmative, execute the alert action.  
See the rejection of claim 1 which discloses the same subject matter as claim 8 and is rejected for the same reasons.
On claim 9, Mahajan cites: 
The driving assistance system of claim 8, wherein in determining whether additional information is detected, said processor is programmed to: define a detection range in the at least one of the images that is associated with the traffic sign, a size of the detection range being positively related to a size of the traffic sign in the at least one of the images; and determine whether the additional information is detected within the detection range.
See the rejection of claim 2, which includes the same subject matter as claim 9, and is rejected for the same reasons. 
On claim 10, Mahajan cites: 
The driving assistance system of claim 8, further comprising an output unit, wherein: 
in determining whether an alert action is to be executed, said processor is programmed to determine whether at least part of the current condition fits at least part of the condition, and when it is determined that at least part of the current condition fits at least part of the condition, to determine whether at least part of the current condition violates at least part of the message; and 
in executing the alert action, said processor is programmed to control said output unit of the driving assistance system to output an alert associated with the message. 
See the rejection of claim 1 wherein the cited determination of the traffic sign and the driver’s failure to heed the sign invokes the system to engage the braking of the vehicle. [0012] discloses “the vehicle can be adjusted to perform autonomous and/or partially autonomous control of the vehicle 102, issue alerts (e.g. audible, visual, and/or haptic feedback), or a combination thereof. For example, an automated braking system can be adjusted to automatically assist operator braking and increase a distance between vehicle 102 and other vehicles on a roadway.” The cited alerts are the claimed “output unit.”
On claim 11, Mahajan discloses: 
The driving assistance system of claim 8, wherein said processor is further programmed to, prior to determining whether an alert action is to be executed: when a plurality of traffic signs are detected in the at least one of the images and additional information associated with one of the traffic signs is detected with respect to the one of the traffic signs, select one of the traffic signs as a to-be-dealt-with traffic sign; wherein determining whether an alert action is to be executed is performed by said processor with respect to the to-be-dealt-with traffic sign. See the rejection of claim 4 which discloses the same subject matter as claim 11 and is rejected for the same reasons. 
On claim 13, Mahajan cites: 
The driving assistance system of claim 11, the messages for the traffic signs including speed limits, the additional information including a specific weather condition, wherein in selecting one of the traffic signs as a to-be-dealt-with traffic sign, said processor is programmed to compare the current weather with the specific weather condition, and use the one of the traffic signs with the additional information as the to-be-dealt-with traffic sign when the weather fits the specific weather condition. See the rejection of claim 6 which discloses the same subject matter as claim 13 and is rejected for the same reasons.
On claim 15, Mahajan cites: 
A computer program product including instructions that, when executed by a processor of an in-vehicle driving assistance system, cause the processor to perform steps of a method of claim 1. [0054] “Those of skill would appreciate that the various illustrative logical blocks, modules, circuits, and algorithm steps described in connection with the embodiments disclosed herein may be implemented as electronic hardware, computer software, or combinations of both,” while [0056] discloses “The steps of a method or algorithm described in connection with the embodiments disclosed herein may be embodied directly in hardware, in a software module executed by a processor, or in a combination of the two.”
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being obvious over Mahajan, U.S. 2020/0216079 in view of  Zeiger et al, U.S. 2012/0313770.  
On claim 5, Mahajan cites except as indicated: 
The method of claim 4, wherein step g) includes: 
selecting one of the traffic signs with the additional information as a primary traffic sign (Mahajan discloses in the rejection of  claim 1, “street signs, traffic signs, roadway condition signs, and construction signs”); 
determining whether at least part of the current condition fits at least part of the condition (Mahajan, [0012] vehicle is in motion prior to braking); 
when the determination is affirmative, performing step e) with respect to the primary traffic sign serving as the to-be-dealt-with traffic sign (see the rejection of claim 1 wherein Mahajan discloses the system slowing or stopping the vehicle responsive to both the detected STOP sign and the vehicle not braking or slowing down due to the driver not stopping the vehicle); and 
when the determination is negative, performing step e) with respect to the other traffic sign serving as the to-be-dealt-with traffic sign (See the rejection of claim 1 with respect to the cited street signs, traffic signs, roadway condition signs, and construction signs where the traffic sign surmised to include the STOP sign is the sign that is acted upon). Regarding the claimed excepted:
“selecting one of the traffic signs with the additional information as a primary traffic sign,” and “when the determination is affirmative, performing step e) with respect to the primary traffic sign serving as the to-be-dealt-with traffic sign,” as disclosed in Mahajan, the system is presented with at least different types of signs: “street signs, traffic signs, roadway condition signs, and construction signs.” Mahajan doesn’t disclose the excepted claim limitations.
In the same art of driver assistance detection, Zeigler, [0026 and 33] discloses an embodiment in which signs, such as railroad crossing signs, include flashing lights, which include the ability to flash depending on the presence of a crossing train. The embodiment discloses that if the sign is flashing, the processing device 14 associated with controlling the vehicle 24 controls the vehicle come to a stop. If the lights do not flash,  the system defaults to not stopping the vehicle. 
It would have been obvious at the time the claimed invention was filed to modify Mahajan’s vehicle control feature to incorporate the features disclosed in Zeiger such that when a primary traffic sign (in this case, the railroad crossing sign equipped with flashers) doesn’t flash, any relevant follow on sign, such as the previously disclosed STOP sign, is acted would be the next signed acted upon. One of ordinary skill in the art would have included the feature of switching from one relevant sign to the other for efficient traffic flow. 
On claim 12, Mahajan and Zeigler cites the claimed: 
The driving assistance system of claim 11, wherein in selecting one of the traffic signs as a to-be-dealt-with traffic sign, said processor is further programmed to: select one of the traffic signs with the additional information as a primary traffic sign; determine whether at least part of the current condition fits at least part of the condition; when the determination is affirmative, determine whether the alert action is to be executed with respect to the primary traffic sign serving as the to-be-dealt-with traffic sign; and when the determination is negative, determine whether the alert action is to be executed with respect to the other traffic sign serving as the to-be-dealt-with traffic sign. See the rejection of claim 5, which discloses the same subject matter as claim 12 and is rejected for the same reasons. 
Allowable Subject Matter
Claims 7 and 14 are objected to for depending on rejected claims but would otherwise be allowable if amended into the independent claims. 
Claim 7 claims, in part, “when it is determined that one of the traffic signs is enclosed together with the additional information within a visible boarder and other one of the traffic signs is not enclosed within the visible boarder, performing step e) with respect to the one of the traffic signs serving as the to-be-dealt-with traffic sign.” Claim 14 claims nearly identical subject matter.
Claim 7 is requiring the driver assistance method to include discerning of the cited “street signs, traffic signs, roadway condition signs, and construction signs,” which, if identified to include messages in the sign, to further include the distinct graphical features of a border or outline around the sign, wherein the method selects the sign with the border over the other sign without the border. A search for references including these features did not yield embodiments with these claimed characteristics.   Because of this, it is believed the subject matter of claims 7 and 14, are otherwise allowable. 
Claim Objections
Claims 7 and 14 are objected to because of the following informalities: each claim includes the limitation “boarder.” It is believed the intended limitation is spelled “border.”  Appropriate correction is required. Furthermore, the published specification at [0079] also includes “boarder.” Appropriate amending is required. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL EUSTAQUIO whose telephone number is (571) 270-7229.  The examiner can normally be reached on Mon -Thu 9:00 Am-5:30Pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nabil H. Syed, whose telephone number is (571) 270-3028. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8229. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. /CAL J EUSTAQUIO/Examiner, Art Unit 2683         
/NABIL H SYED/Primary Examiner, Art Unit 2683